891 F.2d 289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Merton E. BOND, Plaintiff-Appellant,v.George J. LONG, Magistrate, Defendant-Appellee.
No. 89-6150.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Plaintiff Bond appeals pro se from the district court's order dismissing this Bivens action.   Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 397 (1971).   The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon consideration, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Bond is a prisoner at the Luther Luckett Correctional Complex in LaGrange, Kentucky.   The defendant is a federal district court magistrate.   In his complaint, Bond alleged that the defendant filed his report and recommendation before considering Bond's objections and without Bond's consent.   Bond requested $1,000,000 in damages.


3
The district court entered an order sua sponte dismissing the case.   The court held that the defendant was entitled to judicial immunity from liability for damages because he was clearly acting in a judicial capacity.


4
The general rule is that a judge is immune to a suit for damages as long as he acted in his judicial capacity.   Stump v. Sparkman, 435 U.S. 349, 356-57 (1978).   This immunity extends to magistrates.   Ryan v. Bilby, 764 F.2d 1325, 1328 n. 4 (9th Cir.1985);   see also Littleton v. Fischer, 530 F.2d 691, 692 (6th Cir.1976) (per curiam) (state court referee is entitled to judicial immunity).   Here the magistrate was clearly acting in his judicial capacity.   Therefore, the district court correctly dismissed the case because it lacked an arguable basis in law.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


5
The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.